Citation Nr: 1735298	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-09 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in April 2017.  The record was held open for 60 days.  Thereafter, additional evidence was submitted.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

The rating decision denied, in part, service connection for a "dissociative disorder, not otherwise specified, with cognitive disorder, not otherwise specified, and a mood disorder due to medical condition (TBI)."  A review of the record indicates that the Veteran has been assessed with PTSD.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that, in July 2017, the Veteran's representative submitted a letter and VA medical records.  The letter indicates that the records were sent as medical evidence for the Veteran's claim, but also states they "are submitting the attached material as a claim for benefits."  In this regard, the medical records contain a finding that the Veteran is unable to work due to disabilities related to her service.  Thus, this submission appears to be, in part, an intent to file a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  If this is the case, the Veteran should file the claim on the proper standard VA form.


FINDINGS OF FACT

1.  The Veteran's current residuals of a TBI are related to service.

2.  The Veteran has PTSD as a result of in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

TBI

The Veteran reported in a January 2013 statement that she experienced an injury to her head in December 1975 when she was thrown from a motor vehicle during service and was treated at the Clark Air Force Base in the Philippines.  She stated that she does not remember the accident, but that the helmet she was wearing at the time was cracked on one side.  She further stated that after the accident she experienced memory loss to the extent that she could not perform the mechanical work required by her position as a jet engine technician.  Thereafter, the Veteran submitted a statement in January 2014 in which she reported that the accident severely damaged her jawbone and many of her upper and lower teeth.  She also reported that following the accident objects she was holding would seem to disappear and she could not keep track of hand tools she was using.  Subsequently, in February 2016, the Veteran's spouse submitted a statement in which he reported observing the Veteran pick up items and then put them down elsewhere with no recollection that she had moved them.  Her spouse also reported that the Veteran often takes physical risks without considering the consequences and that he thinks her post-service fall and head injury may have been the result of this type of behavior.

The Veteran's STRs reflect that she was in a motorcycle accident in December 1975.  In this regard, her STRs contain a narrative summary from February 1976 which reports that the Veteran was admitted to the hospital with "multiple mandibular fractures and head trauma with [cerebrospinal fluid] otorrhea on the right side."  The Veteran underwent surgery to repair her mandible and was discharged in February 1976.  

The Veteran was first examined by VA in regard to this claim in February 2012.  The examiner reported that the Veteran fell at work in 1996 and injured her head.  The examiner stated that the Veteran was in the hospital for one week and rehabilitation for three weeks following the injury.  The examiner concluded that the Veteran's in-service accident did not result in a TBI or residuals and that her current symptoms were due to her fall in 1996.

Subsequently, as noted above, the Veteran's representative submitted a progress note from the Veteran's VA psychiatrist from July 2017.  The psychiatrist reported that the Veteran has been under his care since March 2014.  He noted that the Veteran experienced a broken jaw and lost teeth as a result of an in-service motor vehicle accident.  He reported that the Veteran lost consciousness for an unspecified amount of time and is amnestic for almost the entire accident and being transported to the hospital, which he stated is "a sure sign of traumatic brain injury."  The psychiatrist also noted that the Veteran experienced a substantial decrease in her ability to function professionally and socially following the accident.  He concluded that the Veteran experienced a TBI as a result of the in-service accident and that her second fall after service compounded the TBI symptoms caused by her accident during service.

Upon review of the medical and lay evidence, the Board finds that it is sufficient to warrant a grant of service connection for TBI.  The Board acknowledges the February 2012 VA examiner concluded that the Veteran did not experience a TBI during service and that her current symptoms are caused by a post-service injury.  However, the Veteran's VA psychiatrist's provided a thorough, well supported rationale for his conclusion that the Veteran experienced a TBI due to her in-service motor vehicle accident and continues to experience residual disability from such TBI.  In addition, the VA psychiatrist's opinion is based on years of treating the Veteran while the February 2012 VA examiner only saw the Veteran during the compensation examination.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that her TBI residuals were incurred during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

PTSD

The Veteran requested service connection for emotional and dissociative disorder in February 2011.  She subsequently requested service connection for PTSD in June 2012.  The Veteran reported experiencing symptoms of memory loss and outbursts of anger following her in-service motor vehicle accident in January 2013.  Then, in January 2014, the Veteran reported experiencing fear, panic, and shock upon awakening in a hospital bed following her in-service accident.  She also reported undergoing forcible medical procedures during her treatment following the accident.  Thereafter, the Veteran reported in a July 2014 statement that she experiences recurring flashbacks to the time following her motor vehicle accident during service.

The Veteran was first examined in regard to this claim in February 2012.  The examiner diagnosed the Veteran with dissociative disorder, not otherwise specified, which causes deficiencies in most areas including relationships and occupation.  However, the examiner found that there was no evidence she experienced this disorder until after her military service.

Thereafter, the Veteran sought treatment at a VA Vet Center in January 2013.  The counselor who performed the Veteran's intake assessment diagnosed her with PTSD and cognitive impairment, not otherwise specified.  The counselor also reported that the Veteran was admitted to a psychiatric hospital in December of 2004 or 2005 because her post-service injury caused her to experience flashbacks to the fear she had during an in-service motor vehicle accident and subsequent hospitalization.

Then, in February 2016, VA afforded the Veteran another examination in regard to this claim.  However, the examiner did not diagnose the Veteran with any psychiatric disorders or find the presence of any psychiatric symptoms.  

Thereafter, as noted above, the Veteran's representative submitted a statement from the Veteran's VA psychiatrist in July 2017.  The psychiatrist stated that he has been treating the Veteran since March 2014 and that the Veteran "clearly met the DSM-5 diagnostic criteria for" PTSD after her in-service motor vehicle accident.  He stated that her PTSD was caused by the direct trauma due to the motor vehicle accident "and multiple profoundly traumatic experiences while she was hospitalized and delirious after the accident."  The psychiatrist also stated that the Veteran experienced panic and dissociative symptoms during the hospital stay.  He reported that, after her release from the hospital, she experienced disinhibited behavior, memory loss, irritability, and inadvertently injuring herself.  The psychiatrist further stated that the Veteran's second head injury amplified her PTSD symptoms.

Upon review of the medical and lay evidence, the Board finds that it is sufficient to warrant a grant of service connection for PTSD.  The Board acknowledges that the February 2012 and February 2016 VA examiners concluded the Veteran did not satisfy the criteria for a diagnosis of PTSD.  However, the Veteran's treating psychiatrist disagreed with these assessments and concluded that she has experienced PTSD since her motor vehicle accident and subsequent hospitalization during service.  The psychiatrist's opinion is thorough and also aligns with the reports of the Vet Center counselor, the Veteran and her spouse.  Furthermore, the VA psychiatrist's opinion is based on years of treating the Veteran while the February 2012 and February 2016 VA examiners only saw the Veteran during their respective compensation examinations.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that she has PTSD which was incurred due to a motor vehicle accident and resulting hospitalization during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a TBI is granted.

Service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


